Art Rejection
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	Claims 1, 3, 5-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Porag, U.S. pat. Appl. Pub. No. 2019/0116100, further in view of Kumar, U.S. pat. Appl. Pub. No. 2019/0068521.
	Per claims 1 and 6, Porag discloses a monitoring system for monitoring communications related to an FA network comprising:
a) a plurality of processors, e.g., first, second and third processors, executed on host platform 230 for collecting data indicating a status of communication on the FA network (see par 0023);
b) at least one of the processors is to analyze the data collected according to pre-registered information (i.e., protocol template) related to a setting of the communication on the FA network, and generating monitoring setting information (i.e., M2M data) for monitoring the communication (see par 0025); and
c) at least one of the processors is to monitor communication to be monitored according to the monitoring setting information, wherein the monitoring setting information comprises a threshold value of the communication to be monitored (see par 0026);
d) at least one of the processors is to output a notification to a user when the monitoring setting information exceeds the threshold value (see par 0026).
Porag does not explicitly teach configuring each of the (first, second and third) processors to perform one or more specific functions. 
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to recognize that each of the processors would have been configured to performed any one or more functions stated above because it would have enabled implementing Porag invention (see par 0023).
Porag also does not teach that the monitored data comprises bandwidth utilization values and that one of the processors is configured to limit the flow rate of the communication monitored according to a user specified bandwidth value. However, Kumar discloses a system for monitoring and controlling bandwidth usage in the network to prevent congestion, wherein a resource manager server/processor is configured to limit flow rate for a target device (i.e., sled) according to a defined bandwidth value (see Kumar, par 101), and outputting a notification when the monitored bandwidth usage exceeds a threshold (see Kumar, par 0099, 0104).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Porag with Kumar teaching because it would have prevented congestion in the network (see Kumar, par 0104).
Per claim 3, Porag also teaches that the collected data comprises addresses of source/destination, frequency/time of data exchange and amount of communication data (par 0019), and the registered information comprises names (identities) of transmission source/destination, name indicating communication between source and destination (network name and protocols) (see par 0025). Porag also teaches displaying actual data and notification (see par 0026). Porag does not explicitly teach providing a display device for displaying actual data and notification. Kumar however teaches that the resource management server comprises a display device (see par 0089) that can be used for displaying alerts and allowing network user/administrator to set or modify the bandwidth limits (see par 0104).
It would have been obvious to one skilled in the art to utilize a display device in Porag because it would have enabled displaying actual data and notification to network user/administrator (see Porag, 0026).
	Per claims 5 and 11, Porag teaches that monitoring unit (i.e., mirrored port) is included in a control device (i.e., network switch) connected to the FA network (see par 0025).
	Claim 7 is a corresponding method claim of the apparatus claims 1, 6 and hence is rejected for the same rationale set forth for claims 1 and 6.

3.	Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Porag and Kumar and further in view of Badakere, U.S. pat. No. 8,565,755.
	Kumar teaches providing network user/administrator an option to modify bandwidth limit when monitored bandwidth exceeds the limit (see Kumar, par 0104). Neither Porag nor Kumar teach providing a user option to reject the communication between the transmission source and the transmission destination. However, Badakere discloses a network monitoring system capable of detecting unusual traffic, i.e., traffic that causes high bandwidth usage, and allowing such unusual traffic to be blocked or terminated (see Badakere, col 6, ln 60 – col 7, ln 52).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Porag with Badakere teaching because it would have enabled detect and terminate malfunction device and/or malicious activity in the network (see Badakere, col 7, ln 16-20).


Response to Amendment
4.	Applicant’s arguments filed July 15, 2022 with respect to claims 1, 3-7 and 11-12 have been considered but are deemed moot in view of new ground of rejection set forth above.


Conclusion
5.	Applicant's amendment necessitated the new grounds of rejection. Accordingly, THIS ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION. IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION. IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
8/1/22